DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 6 are objected to because of the following informalities:  
Claims 1 and 6 recite the limitation "the three track lines of the planes".  There is insufficient antecedent basis for this limitation in the claim.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The claim limitation, “beam-limiting means” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, claims 18-19 are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

18-19, the claims are rejected under 35 U.S.C. 112(a) for a lack of written description for the reasons set forth above regarding 35 USC 112(b) and indefiniteness.  The rejection is made because an indefinite, unbounded limitation would cover all structure that can perform the claimed function.  Because the specification has not clearly defined structure for “beam-limiting means”, this indicates that applicant has not provided sufficient disclosure to show possession of the invention.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 6-10 are rejected under 35 U.S.C. 102(a1) as being anticipated by US Publication 2012/0307258 to Koerner et al. (provided by applicant).


6-10, Koerner discloses and shows in Figures 1-3 and 8, an arrangement for robust two-beam interferometry, comprising the following: 
a source of short-coherent electromagnetic radiation (1) for illuminating an object (7), 
an interferometer with an object beam path (O), at least one reference beam path (R) and a measurement plane in the object beam path, wherein the surface or volume elements of the object to be optically measured are at least approximately located, and 
at least one rasterized detector (12) for detecting electromagnetic radiation in the form of at least one spatial interferogram (par. 216), wherein: 
at least one end reflector is arranged in the reference beam path (R) of the interferometer as a reference reflector, wherein the end reflector is formed as a triple reflection arrangement (8) with three reflecting surfaces (9, 10, 11), the three reflecting surfaces each being at least approximately perpendicular to a common reference plane (BE), and the three track lines of the planes, which are represented by the three reflecting surfaces, form a triangle with an obtuse angle in the reference plane (Figure 2) (par. 217, 221, 223), 
wherein the first reflecting surface lies on a straight line on which a first point and a second point of the triangle lie, the second reflecting surface lies on a straight line on which a third point and a second point of the triangle lie, and the third reflecting surface lies on a straight line on which the third point and the second point of the triangle lie (Figure 2-3) (par. 217, 221, 223), characterized in that: 
the triple reflection arrangement is formed as a prism mirror group (Figure 3); 
the triple reflection arrangement is formed either with a beam path or with a crossed beam path (Figures 2-3) (par. 48); 

the first reflecting surface and the second reflecting surface are disposed at an acute angle relative to each other (Figure 2), 
the first reflecting surface and the third reflecting surface are disposed at an obtuse angle relative to each other (Figure 2), and 
there is a normal from the second point of the triangle, perpendicular to the second reflecting surface (Figure 2); 
[claim 7] wherein the beam focus is at least approximately on the normal and at least approximately in the vicinity of the second reflecting surface (Figures 2-3);  
[claim 8] wherein the light source is formed as a frequency comb laser with a micro-cavity (par. 33, 176);  
[claim 9] wherein there is at least one depth measuring system in the object measuring field for detecting the measuring object, which is arranged with its beam path at least approximately coaxial with the interferometric beam path (Figure 1) (par. 75-77, 250);  
[claim 10] wherein the depth measuring system is formed chromatically-confocally (par. 75-77, 250).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Koerner.

In regards to claims 1-5, Koerner discloses and shows in Figures 1-3 and 8, an arrangement for robust two-beam interferometry, comprising the following: 
a source of short-coherent electromagnetic radiation (1) for illuminating an object (7), 

at least one rasterized detector (12) for detecting electromagnetic radiation in the form of at least one spatial interferogram (par. 216), wherein: 
at least one end reflector is arranged in the reference beam path (R) of the interferometer as a reference reflector, wherein the end reflector is formed as a triple reflection arrangement (8) with three reflecting surfaces (9, 10, 11), the three reflecting surfaces each being at least approximately perpendicular to a common reference plane (BE), and the three track lines of the planes, which are represented by the three reflecting surfaces, form a triangle with an obtuse angle in the reference plane (Figure 2) (par. 217, 221, 223), 
wherein the first reflecting surface lies on a straight line on which a first point and a second point of the triangle lie, the second reflecting surface lies on a straight line on which a third point and a second point of the triangle lie, and the third reflecting surface lies on a straight line on which the third point and the second point of the triangle lie (Figure 2-3) (par. 217, 221, 223), characterized in that: 
the triple reflection arrangement is formed as a prism mirror group (Figure 3); 
the triple reflection arrangement is formed either with a beam path or with a crossed beam path (Figures 2-3) (par. 48); 
the second reflecting surface is used as the second of the three reflecting surfaces for reflection of a focused beam and the 5first reflecting surface is used as the first or third of the three reflecting surfaces for reflection, 

the first reflecting surface and the third reflecting surface are disposed at an obtuse angle relative to each other (Figure 2), and 
there is a normal from the second point of the triangle, perpendicular to the second reflecting surface (Figure 2); 
[claim 2] wherein the beam focus lies at least approximately on the normal and at least approximately in the vicinity of the second reflecting surface (Figures 1-3)  
[claim 3] wherein the triple reflection arrangement is formed as an air mirror group or as a prism mirror group (Figures 1-3);  
[claim 4] wherein the third reflecting surface used by the focused beam is formed to be three times as long as the second reflecting surface (Figures 1-3). 

Koerner differs from the limitations in that it is silent to the apparatus: wherein for the triple reflection arrangement there is an angle gamma between a marginal ray of the incoming or outgoing beam and the second reflecting surface, and the angle gamma is less than 12 degrees; [claim 5] wherein the triple reflection arrangement is formed with a signed angle tau smaller than -1 degrees, wherein the angle tau is the angle between the input main ray of the incoming beam and the second reflecting surface.  
However, it has been held that finding the optimal or working ranges of a variable involves only routine skill in the art (MPEP 2144.05). In re Aller, 105 USPQ 233. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382


In regards to claims 13 and 15, Koerner differs from the limitations in that it is silent to the apparatus: wherein on the third reflecting surface there is a grazing incidence at least for the marginal ray of a beam with an incidence angle of greater than 75 degrees; [claim 15] wherein the angle kappa between the optical axis of the object beam path in the interferometer and the optical axis of the beam path at the output of the interferometer is between 96 and 140 degrees.  
However, it has been held that finding the optimal or working ranges of a variable involves only routine skill in the art (MPEP 2144.05). In re Aller, 105 USPQ 233. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, to modify Koerner to include the angles discussed above for the advantage of providing an optimized measurement system, with a reasonable expectation of success. 

Claims 11-12, 14 and 16-21 are rejected under 35 U.S.C. 103 as being unpatentable over Koerner, in view of US Publication 2016/0320598 to Dubois.
 
11-12, Koerner differs from the limitations in that it is silent to the apparatus: [claim 11] wherein the interferometer in the reference arm is assigned an attenuation filter with a maximum of the transmission in the center of the attenuation filter for reducing the aperture angle of the reference beam; [claim 12] wherein: the attenuation filter is formed with a radially symmetric Gaussian characteristic; or the attenuation filter is formed with a one-dimensional characteristic. 
However, Dubois teaches and shows in Figures 1a and 6, a Linnik configuration, full-field interferometry system that utilizes various one-dimensional spatial filtering means (FE, FS), as well as an objective and an attenuator within a reference arm for the advantage of improving the spatial resolution of the system (par. 17, 44, 49-50). Further, attenuation filters are well-known to those of ordinary skill in the art. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, to modify Koerner to include the spatial filters and attenuators discussed above for the advantage of improving the spatial resolution of the system, with a reasonable expectation of success. 

In regards to claim 14, Koerner discloses an interferometer and a high-resolution depth measuring system (par. 216). 
Koerner differs from the limitations in that it is silent to the apparatus: wherein the interferometer and the detector are arranged within a sensor head; and the sensor head is associated with a highly dynamic piezo actuator system.  

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, to modify Koerner to include a scanning, integrated sensor head as discussed above for the advantage of providing a desired depth-scanning imaging system, with a reasonable expectation of success. 

In regards to claims 16-17, Koerner discloses: [claim 17] wherein the triple reflection arrangement is formed as a three-reflecting-surfaces prism (Figure 3) (217, 228). 
Koerner differs from the limitations in that it is silent to the apparatus: [claim 16] further comprising: a slide-able glass wedge; [claim 17] wherein the center thickness of the glass wedge at least approximately corresponds to the glass path length of a three-reflecting-surfaces prism. 
However, Dubois teaches and shows in Figures 1 and 6, a full-field interferometry system that utilizes a plurality of dispersion compensation optical elements (ED1, ED2), wherein one element may comprise a plurality of glass prisms that may be translated or inclined to obtain a desired optical compensation (par. 57). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, to modify Koerner to include the dispersion compensation elements discussed above for the advantage of improving the spatial resolution of the system, with a reasonable expectation of success. 
18-19, Koerner discloses and shows in Figures 1-3 and 8, a method for robust two-beam interferometry for detecting distance, depth, profile, shape, waviness and/or roughness or the optical path length in or on technical or biological objects, and/or for optical coherence tomography (OCT) with formation of a spatial white light interferogram, comprising: 
providing an arrangement for robust two-beam interferometry, the arrangement comprising the following: 
a source (1) of short-coherent electromagnetic radiation for illuminating the object (par. 216), 
an interferometer with an object beam path (O), at least one reference beam path (R), and a measurement plane in the object beam path, in which the surface or volume elements of the object to be optically measured are at least approximately located (par. 216), and 
at least one rasterized detector (12) for detecting electromagnetic radiation in the form of at least one spatial interferogram (par. 216), 
wherein in the reference beam path (R) of the interferometer, at least one end reflector having three reflecting surfaces (9, 10, 11) is arranged as a reference reflector, and the three reflecting surfaces are each at least approximately perpendicular to a common reference plane (par. 217, 221, 223).  

Koerner differs from the limitations in that it is silent to the method wherein: in the reference beam path (R), a reduction of the aperture angle of the reference beam is performed with beam-limiting means; [claim 19] wherein the reduction of the aperture angle of the 
However, Dubois teaches and shows in Figures 1a and 6, a Linnik configuration, full-field interferometry system that utilizes various spatial filtering means (FE, FS), as well as an objective and an attenuator within a reference arm for the advantage of improving the spatial resolution of the system (par. 17, 44, 49-50).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, to modify Koerner to include the spatial filters and attenuators discussed above for the advantage of improving the spatial resolution of the system, with a reasonable expectation of success. 

In regards to claim 20, Koerner differs from the limitations in that it is silent to the apparatus: comprising forming a balance signal for the focus control of the interferometer, wherein to form the balance signal, the amounts of the intensities of adjacent photoelements of a photodiode detector or pixels of a rasterized detector, which are located to the left from the spatial white light interferogram and to the right from a reference point, are determined and summed up by an arithmetic unit, whereby the sums are obtained, and wherein the two sums are subtracted from one another and the signed balance signal is derived therefrom.  
However, control algorithms for focusing and scanning are well-known to those of ordinary skill in the art. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, to modify Koerner to include the focus control 

In regards to claim 21, Koerner discloses an interferometer and a high-resolution depth measuring system (par. 216). 
Koerner differs from the limitations in that it is silent to the apparatus: wherein the interferometer and the detector are arranged within a sensor head, and the sensor head is associated with electromechanical highly dynamic means for tracking of the sensor head, which maintains the sensor head at each cooperative measurement point in the wave-optical depth of field in measurement real time, and wherein the measurement result is formed from the signed addition of the depth measurement value of the tracking depth measurement system and the depth measurement value, which is determined from the spatial white light interferogram.  
However, Dubois teaches and shows in Figures 1a and 6, a Linnik configuration, full-field interferometry system that utilizes a interferometric microscope (MI) that may be displaced as a whole (Figure 6), wherein the actuators or displacement stages are controlled by a processor or computer (par. 17, 66, 74). Further, piezo actuators and control systems are well-known to those of ordinary skill in the art. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, to modify Koerner to include a scanning, integrated sensor head as discussed above for the advantage of providing a desired depth-scanning imaging system, with a reasonable expectation of success. 

22 is rejected under 35 U.S.C. 103 as being unpatentable over Koerner, in view of US Publication 2011/0235056 to Matsudo et al. (provided by applicant).

In regards to claim 22, Koerner discloses and shows in Figures 1-3 and 8, a method for robust two-beam interferometry for detecting distance, depth, profile, shape, waviness and/or roughness or the optical path length in or on technical or biological objects, and/or for optical coherence tomography (OCT) with formation of a white light spatial interferogram, comprising:  
9 First Preliminary Amendment	providing an arrangement for robust two-beam interferometry, the arrangement comprising the following: 
a source (1) of short-coherent electromagnetic radiation for illuminating the object (par. 216), 
a first interferometer with an object beam path (O) and at least one reference beam path (R), and an the object beam path, in which the object is located (par. 216), 
at least one rasterized detector for detecting electromagnetic radiation in the form of at least one spatial interferogram (par. 216),
wherein in the reference beam path (R) of the first interferometer, at least one end reflector having three reflecting surfaces is arranged as a reference reflector and the three reflecting surfaces are each at least approximately perpendicular to a common reference plane (par. 217, 221, 223). 


However, Matsudo teaches and shows in Figure 2, an interferometry system that utilizes a separate interferometer (48a) to measure and control the displacement of a reference reflector (42) (par. 64).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, to modify Koerner to include the separate interferometer discussed above for the advantage of maintaining a precise position of the reference reflector, with a reasonable expectation of success. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M HANSEN whose telephone number is (571)270-1736.  The examiner can normally be reached on Monday to Friday, 8am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JONATHAN M. HANSEN
Primary Examiner
Art Unit 2886



/JONATHAN M HANSEN/Primary Examiner, Art Unit 2886